DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 

1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the Prior Art of record fails to disclose a head mounted display device comprising: 
a lens assembly which changes a path of light; 
a main display module which outputs a main image and is positioned in front of the lens assembly; 

a sub-display module disposed on a side of the main optical block and which outputs a sub-image; 
a sub-optical block positioned on the side of the main optical block and which shields at least a portion of a light representing the sub-image; 
and a light path converter positioned in the sub-optical block and which changes a path of the light representing the sub-image such that the light representing the sub-image faces the lens assembly. (Emphasis Added.)


As to claim 17, the Prior Art of record fails to disclose a method of providing content using a head mounted display device including a lens assembly which changes a path of light; 
a main display module outputting a main image and positioned in front of the lens assembly; 
a main optical block which shields at least a portion of a light representing the main image such that the light representing the main image faces the lens assembly; 
a sub-display module disposed on a side of the main optical block and which outputs a sub-image; 
a sub-optical block positioned on the side of the main optical block and which shields at least a portion of a light representing the sub-image such that the light representing the sub- image is not exposed to an outside; 
and a light path converter positioned in the sub-optical block and which changes a path of the light representing the sub-image so that the light representing the sub-image faces the lens assembly, comprising: 
outputting, by the main display module, the main image; 
outputting, by the sub-display module, the sub-image corresponding to a part of the main image output from an edge area of the main display module; 
providing the light representing the main image to the lens assembly; 
providing, by the light path converter, the light representing the sub-image to the lens assembly; 
and simultaneously providing the main image provided to the lens assembly and the sub- image provided to the lens assembly by the light path converter to a user. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623